DETAILED ACTION
This action is in response to the amendment 08/22/2022

Allowable Subject Matter
Claims 1 – 7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “A method for calculating a maximum output current of multiple thyristor converters connected in parallel, comprising the following steps: step 1: setting an operating time t and determining a time for outputting a long pulse current according to an actual demand; step 2: assuming a trigger angle for subsequent output current calculation; step 3: calculating a maximum output current of a single converter according to an output current model for the single converter; step 4: equally dividing a total output DC current into a plurality of parts according to a working duration of six converter bridge arms, thereby obtaining a pulse operating current of a single bridge arm; step 5: checking whether a present junction temperature of a thyristor is below a limiting temperature using a current waveform obtained in step 4 based on a thermal resistance model for the thyristor, if no, correcting the trigger angle, and repeating step 2 to step 5 until the condition is met; step 6: giving a present trigger angle to provide guidance for actual experimental operations; and step 7: giving a maximum output current of multiple converters connected in parallel based on the maximum output current of the single converter in combination with a current-sharing coefficient for converters.”

The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2020/0044576 discloses a thyristor bridge of an electrical converter is connected to at least one DC link and including at least one phase leg for each output phase and each phase leg being composed of two series-connected thyristor arms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838